Citation Nr: 1415821	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for skin cancer prior to June 27, 2013, and to a rating in excess of 30 percent from June 27, 2013, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1955 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The matter has since been transferred to the St. Petersburg RO.

This claim was previously remanded by the Board in February 2012, April 2013, and September 2013 for additional development.  

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin cancer is not malignant melanoma and does not require therapy that is comparable to that used for systemic malignancies.  It is manifested by scars on the head and face as a result of excision, which are not painful, unstable, elevated, depressed, abnormally pigmented, adherent to the underlying tissue, or abnormally textured, and which do not limit function.  One scar has caused asymmetry of the nose since basal cell carcinoma was excised in the 1990s.


CONCLUSION OF LAW

The criteria for a 30 percent rating for skin cancer for the period prior to June 27, 2013, have been met.  The criteria for a rating higher than 30 percent for the period starting on June 27, 2013, and forward, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, DC 7800, 7818 (2013); 38 C.F.R. § 4.118, DC 7800, 7818 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because service connection for skin cancer was granted, VA's notice obligation with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The record reflects that the originating agency provided the Veteran with the required notice by letter mailed in May 2007.  

VA also has a duty to assist in the development of the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's available dermatological records have been obtained and associated with the file.  He requested VA to obtain records from two physicians, Drs. Obi and Baker, that were not available.  It does not appear that he was notified of this, however, the Board does not find he was prejudiced by this omission.  These records were dated in the 1990s and 2000, prior to the effective date of the award of service connection.  Although required to consider the entire record when assigning the initial disability rating, the rating cannot be applied earlier than the effective date of service connection; thus, their absence does not have a significant impact on considering the severity of his disability throughout the appeal period.  Further, the private dermatological records that the Board does have contain fairly thorough reports of his medical history, which is informing as to the characteristics of his disability since first diagnosed.  In March 2009, he was notified that Social Security Administration (SSA) records could not be obtained.  He has not indicated there are any outstanding records to be obtained.  

He has also been afforded VA compensation examinations, most recently in June 2013, and also in December 2012.  The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for a higher initial disability rating.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there has been substantial compliance with its February 2012, April 2013, and September 2013 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO was directed to obtain outstanding private treatment records, and to schedule appropriate examinations.  

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2013).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's skin cancer is currently rated under DC 7818, which applies to malignant skin neoplasms.  38 C.F.R. § 4.118.  Under DC 7818, malignant skin neoplasms, other than malignant melanoma, are rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7818 (2013).  

DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised effective October 23, 2008, during the pendency of this appeal.  However, the revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim was received prior to the effective date of the revisions, and since he has not requested application of these new regulations, they do not apply in this appeal, and DC 7800 as it read prior to the revisions will be applied to the evidence.  73 Fed. Reg. 54708 (September 23, 2008).  

Under the previous DC 7800, which is not significantly different from the current version, a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2003).

The 8 characteristics of disfigurement referred to in DC 7800 are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id., note 1.

The record reflects the Veteran had basal cell carcinoma excised from his nose in 1990 and 1995, and squamous cell carcinoma excised from his scalp in 1990 and left hand in 2011.  See Beaches Dermatology records, dated May 2012.  The Veteran has not had malignant melanoma, and has not required therapy comparable to that used for systemic malignancies.  See October 2012 VA examination.

In an April 2010 statement, the Veteran complained that the excision on his nose caused one nostril to be higher than the other, which he reported to the May 2012 VA examiner.  The May 2012 VA examination report diagnosed with Veteran with residual scars on the nose (measured as 1.5 x 0.1 cm) and scalp (2.0 x 0.2 cm), but no residual visual or palpable scar on the left hand.  He also found no evidence of active cancer at that time.  The scars were not painful, unstable, abnormally pigmented, raised, depressed, adhered to the underlying tissue, or missing underlying soft tissue.  The examiner did not find gross asymmetry or distortion in facial features.  

At the June 2013 VA examination, it was noted the Veteran had a scar from having squamous cell carcinoma excised from his left cheek in July 2012.  The scar was 1.7 x 0.2 cm, and vertical, asymptomatic, nontender, stable, linear, and light.  He still had the scar on the nose (1.5 x 0.1 cm), which he complained left his nose asymmetrical, and scalp (2 x 0.2 cm).  The examiner asked the Veteran about the cancer excised from his left hand, and the Veteran was unable to find the accompanying scar.  None of the scars on his head were painful, unstable, elevated, depressed, adhered to the tissue, or abnormally pigmented.  The examiner found asymmetry of the nose as a result of the excision, noting that a portion of the skin was resected from the right side of the nose.  Once the remaining tissue was closed together, there was a slight elevation of the nostril, as expected.  None of his scars resulted in limited function.

Based on the foregoing body of evidence, the Board finds that the Veteran has been entitled to a 30 percent rating, due to tissue loss with asymmetry of the nose, since the effective date of his claim May 8, 2003.  38 C.F.R. § 4.118, DCs 7818, 7800.  The evidence shows the basal cell carcinoma was excised from his nose in the 1990s, and the June 2013 VA examiner noted that a slight elevation of the nostril would be expected from that kind of procedure.  The asymmetry has more than likely been present since the surgery, with the record showing the Veteran complaining of it to VA in 2010.  In giving the Veteran the benefit of the doubt, the Board finds that staged ratings are not for application in this matter, and he is entitled to a 30 percent rating for the entire period under consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The remaining issue is whether he is entitled to an even higher rating at any other time during the period under consideration.  

A higher rating of 50 percent is not warranted under DC 7800, unless there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  There has been no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  Nor does he have at least four characteristics of disfigurement.  None of his scars are big enough to qualify for the characteristics of disfigurement that require a specific length, width, or area, and none of them are elevated or depressed or adherent to the underlying tissue.

The remaining diagnostic codes that DC 7818 directs a rater to consider-DCs 7801, 7802, 7803, 7804, and 7805-are not applicable to the facts of this case.  DCs 7801 and 7802 apply to scars other than those on the head, neck, or face.  DCs 7803, 7804, and 7805 apply to unstable scars, painful scars, and scars that limit function, none of which are shown here.  Accordingly, a 30 percent rating is awarded under DC 7818 for the period prior to June 27, 2013; entitlement to a rating in excess of 30 percent is not warranted at any time during the appellate period.


Extraschedular considerations

The Board has considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The determination of whether a veteran  is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms of scars and asymmetry in the nose are specifically contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not indicate that his disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms and functional limitations caused by the Veteran's skin cancer residuals are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the available schedular evaluations are adequate to rate this disability, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, neither the evidence nor the Veteran has raised the issue of unemployability as due to his skin cancer residuals.  Accordingly, the Board finds that a claim for TDIU has not been raised and, as such, need not be further addressed.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for skin cancer, for the period prior to June 27, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim of entitlement to an initial rating higher than 30 percent for skin cancer for the period starting June 27, 2013, and forward is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


